Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered. 
DETAILED ACTION
Claims 1-10, 12-19, 21 and 22 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the combination of Ganschow (US 2021/0031105) with Smolic (US 2016/0261927) is improper because the combination changes the principle operation of Ganschow, the examiner respectfully disagrees.  
The principle operation of Ganschow is to combine video content with additional information services so they can be displayed simultaneously without the need for a second screen device.  This is done by extracting information from the video stream using computer vision and constructing an overlay based on the extracted information ([0047], [0085]-[0090]).  Smolic discloses overlay generation element 120 which is a component of production side 110 generates overlays for video content by analyzing the video content (Fig. 1, [0016]).  Using the teachings of Smolic one of ordinary skill in the art would be motivated to move the computer vision and overlay generation systems from the content provider app 204 of Ganschow to a separate device as disclosed by Smolic for the benefit of reducing the processing load required of the client devices to create multiple overlays.  This would not impact the principle operation of Ganschow because the video stream would still be used to generate an overlay containing additional information services.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 12-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganschow et al. (US 2021/0031105), herein Ganschow, in view of Smolic et al. (US 2016/0261927), herein Smolic.
Consider claim 1, Ganschow clearly teaches a system for augmenting a broadcast video or produced video feed (Figs. 1A and 1B) comprising:

a)    a visual analysis engine adapted for labelling features of the broadcast video or produced video feed, wherein the labelling of features is performed using machine vision, (Computer vision is used to extract data from the video program stream to be used to construct an overlay, [0047], [0085]-[0090].)

and a video overlay generator adapted for generating augmentations to the broadcast video in overlay layers based on the labelled features, (The user device 202 generates an overlay based on the user input using the extracted data and third-party data, [0088].) and

b)    an app running on a viewing device to overlay the augmentations in the overlay layer onto the broadcast video. (An application installed on the user device 202 displays broadcast video content with the overlay, [0032], [0037], [0041]-[0043], [0088], [0091]-[0094].)

However, Ganschow does not explicitly teach the augmented reality generation system running on a first device; the overlay layers including metadata representing augmentations therein; and b) an app running on a viewing device configured to determine the overlay layers available based on the metadata received, to present the overlay layers to a viewer for activating or deactivating, and to overlay augmentations in an activated overlay layer onto the broadcast video.

In an analogous art, Smolic, which discloses a system for video distribution, clearly teaches the augmented reality generation system running on a first device; (Fig. 1: Overlay generation element 120, [0016].) the overlay layers including metadata representing augmentations therein; (SEI messages containing information about the one or more overlays, [0022], [0044].) and b) an app running on a viewing device configured to determine the overlay layers available based on the metadata received, to present the overlay layers to a viewer for activating or deactivating, and to overlay augmentations in an activated overlay layer onto the broadcast video. (Fig. 1: SEI messages provide overlay information and overlayer 165 places the user selected layers onto the video, [0018], [0039]-[0041], [0043].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ganschow by the augmented reality generation system running on a first device; the overlay layers including metadata representing augmentations therein; and b) an app running on a viewing device configured to determine the overlay layers available based on the metadata received, to present the overlay layers to a viewer for activating or deactivating, and to overlay augmentations in an activated overlay layer onto the broadcast video, as taught by Smolic, for the benefit of allowing the user to select multiple overlays simultaneously which the user desires to view and reducing the processing load required of the client devices to create multiple overlays. 
	
Consider claim 2, Ganschow combined with Smolic clearly teaches the overlay layers are transmitted from the augmented reality generation system with the broadcast video to the app. (The overlay may be embedded in the video program stream, [0071] Ganschow.) (SEI messages containing information about the one or more overlays, [0022], [0044] Smolic.)

Consider claim 3, Ganschow combined with Smolic clearly teaches the overlay layers are transmitted from the augmented reality generation system to the app separately from the broadcast video. (The video program stream is received separately from the overlay data, [0082], [0088] Ganschow.) (SEI messages containing information about the one or more overlays, [0022], [0044] Smolic.)

Consider claim 4, Ganschow combined with Smolic clearly teaches the overlay layers comprise text and/or graphic overlays. (Figs. 2A, 2B and 7A-8F, [0075], [0091] Ganschow)

Consider claim 5, Ganschow combined with Smolic clearly teaches the text and/or graphic overlays comprise one or more of statistics, data, or game enhancers. ([0032], [0049], [0058], [0075], [0078] Ganschow)

Consider claim 7, Ganschow combined with Smolic clearly teaches the broadcast video or produced video feed comprises a sporting event. ([0083] Ganschow)

Consider claim 8, Ganschow combined with Smolic clearly teaches data and/or statistics related to labelled features are retrieved from a 3rd party statistics and information database. (Third party content, [0032], [0043], [0048] Ganschow) 

Consider claim 9, Ganschow combined with Smolic clearly teaches the text and/or graphic overlays are selected from the group consisting of: player names, player statistics, ball/puck speed, statistical heat maps, active player, virtual billboards, and a combination of the above. ([0091] Ganschow)

Consider claim 10, Ganschow combined with Smolic clearly teaches the overlays layer can be selectively activated or deactivated using the app. (Menu launch button 100 and selectable button 116, [0058], [0084] Ganschow.) (Fig. 1: SEI messages provide overlay information and overlayer 165 places the user selected layers onto the video, [0018], [0039]-[0041], [0043] Smolic.)

Consider claim 12, Ganschow clearly teaches a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform a method for augmenting a broadcast video or produced video feed, ([0108], [0109]) the method comprising:

a)    labelling features of the broadcast video or produced video feed, wherein the labelling of features is performed using machine vision (Computer vision is used to extract data from the video program stream to be used to construct an overlay, [0047], [0085]-[0090].)

and generating augmentations to the broadcast video in overlay layers based on the labelled features for overlaying on the broadcast video, (The user device 202 generates an overlay based on the user input using the extracted data and third party data, [0088].) and

b)    by an app running on a viewing device overlaying the augmentations in overlay layers onto the broadcast video. (An application installed on the user device 202 displays broadcast video content with the overlay, [0032], [0037], [0041]-[0043], [0088], [0091]-[0094].)

However, Ganschow does not explicitly teach an augmented reality generation system; the overlay layers including metadata representing augmentations therein; and b) by an app running on a viewing device determining the overlay layers available based on the metadata received, to present the overlay layers to a viewer for activating or deactivating, and overlaying augmentations in an activated overlay layer onto the broadcast video.

In an analogous art, Smolic, which discloses a system for video distribution, clearly teaches an augmented reality generation system; (Fig. 1: Overlay generation element 120, [0016].) the overlay layers including metadata representing augmentations therein; (SEI messages containing information about the one or more overlays, [0022], [0044].) and b) by an app running on a viewing device determining the overlay layers available based on the metadata received, to present the overlay layers to a viewer for activating or deactivating, and overlaying augmentations in an activated overlay layer onto the broadcast video. (Fig. 1: SEI messages provide overlay information and overlayer 165 places the user selected layers onto the video, [0018], [0039]-[0041], [0043].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ganschow by an augmented reality generation system; the overlay layers including metadata representing augmentations therein; and b) by an app running on a viewing device determining the overlay layers available based on the metadata received, to present the overlay layers to a viewer for activating or deactivating, and overlaying augmentations in an activated overlay layer onto the broadcast video, as taught by Smolic, for the benefit of allowing the user to select multiple overlays simultaneously which the user desires to view and reducing the processing load required of the client devices to create multiple overlays. 

Consider claim 13, Ganschow combined with Smolic clearly teaches the overlay layers are transmitted from the augmented reality generation system with the broadcast video to the app. (The overlay may be embedded in the video program stream, [0071] Ganschow.) (SEI messages containing information about the one or more overlays, [0022], [0044] Smolic.)

Consider claim 14, Ganschow combined with Smolic clearly teaches the overlay layers are transmitted from the augmented reality generation system to the app separately from the broadcast video. (The video program stream is received separately from the overlay data, [0082], [0088] Ganschow.) (SEI messages containing information about the one or more overlays, [0022], [0044] Smolic.)

Consider claim 15, Ganschow combined with Smolic clearly teaches the overlay layers comprise one or more of statistics, data, or game enhancers. ([0032], [0049], [0058], [0075], [0078] Ganschow)

Consider claim 17, Ganschow combined with Smolic clearly teaches retrieving the data and/or statistics related to labelled features from a 3rd party statistics and information database. (Third party content, [0032], [0043], [0048] Ganschow)

Consider claim 18, Ganschow combined with Smolic clearly teaches the overlay layers comprise text and/or graphic overlays selected from the group consisting of: player names, player statistics, ball/puck speed, statistical heat maps, active player, virtual billboards, and a combination of the above. ([0091] Ganschow)

Consider claim 19, Ganschow combined with Smolic clearly teaches activating or deactivating the overlay layers using the app. (Menu launch button 100 and selectable button 116, [0058], [0084] Ganschow.) (Fig. 1: SEI messages provide overlay information and overlayer 165 places the user selected layers onto the video, [0018], [0039]-[0041], [0043] Smolic.)

Consider claim 21, Ganschow clearly teaches a system for augmenting a broadcast video or produced video feed (Figs. 1A and 1B) comprising: 

a) a visual analysis engine adapted for labelling features of the broadcast video or produced video feed, wherein the labelling of features is performed using machine vision, (Computer vision is used to extract data from the video program stream to be used to construct an overlay, [0047], [0085]-[0090].) and 

a video overlay generator adapted for generating augmentations to the broadcast video in a plurality of overlay layers wherein each of the plurality of overlay layers is based on one or more of the labelled features, (The user device 202 generates an overlay including the selected information based on the user input using the extracted data and third-party data, [0088].)

4b) an app running on a viewing device configured to determine the plurality of overlay layers available to present the plurality of overlay layers to a viewer for activating or deactivating. (An application installed on the user device 202 displays broadcast video content with the user selected overlay information, [0032], [0037], [0041]-[0043], [0088], [0091]-[0094].)

However, Ganschow does not explicitly teach the augmented reality generation system running on a first device; wherein each of the plurality of overlay layers include metadata representing augmentations therein; and b) an app running on a viewing device configured to determine the plurality of overlay layers available based on the metadata received, to present the plurality of overlay layers to a viewer for activating or deactivating, and to simultaneously overlay two or more activated augmented overlay layers onto the broadcast video.

In an analogous art, Smolic, which discloses a system for video distribution, clearly teaches the augmented reality generation system running on a first device; (Fig. 1: Overlay generation element 120, [0016].) the overlay layers including metadata representing augmentations therein; (SEI messages containing information about the one or more overlays, [0022], [0044].) and b) an app running on a viewing device configured to determine the plurality of overlay layers available based on the metadata received, to present the plurality of overlay layers to a viewer for activating or deactivating, and to simultaneously overlay two or more activated augmented overlay layers onto the broadcast video. (Fig. 1: SEI messages provide overlay information and overlayer 165 places the user selected layers onto the video, [0018], [0039]-[0041], [0043].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ganschow by the augmented reality generation system running on a first device; the overlay layers including metadata representing augmentations therein; and b) an app running on a viewing device configured to determine the plurality of overlay layers available based on the metadata received, to present the plurality of overlay layers to a viewer for activating or deactivating, and to simultaneously overlay two or more activated augmented overlay layers onto the broadcast video, as taught by Smolic, for the benefit of allowing the user to select multiple overlays simultaneously which the user desires to view and reducing the processing load required of the client devices to create multiple overlays. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganschow et al. (US 2021/0031105) in view of Smolic et al. (US 2016/0261927) in view of House et al. (US 2011/0013087), herein House.
Consider claim 6, Ganschow combined with Smolic clearly teaches game enhancers.

However, Ganschow combined with Smolic does not explicitly teach game enhancers comprise at least one of ball/puck highlighting or ball/puck trails.
In an analogous art, House, which discloses a system for video processing, clearly teaches game enhancers comprise at least one of ball/puck highlighting or ball/puck trails. (Fig. 8, [0070])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ganschow combined with Smolic by game enhancers comprise at least one of ball/puck highlighting or ball/puck trails, as taught by House, for the benefit of enhancing the visibility of the puck.

Consider claim 16, Ganschow combined with Smolic and House clearly teaches game enhancers comprise at least one of ball/puck highlighting or ball/puck trails. (Fig. 8, [0070] House)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ganschow et al. (US 2021/0031105) in view of Smolic et al. (US 2016/0261927) in view of Gibbon et al. (US 2021/0084352), herein Gibbon.
Consider claim 22, Ganschow combined with Smolic clearly teaches the system of claim 21.

However, Ganschow combined with Smolic does not explicitly teach a control channel configured to provide two-way communication between the app and the augmented reality generation system, wherein the two-way communication includes data other than the overlay layers.

In an analogous art, Gibbon, which discloses a system for video processing, clearly teaches a control channel configured to provide two-way communication between the app and the augmented reality generation system, (Fig. 1: Access network 120, [0030]) wherein the two-way communication includes data other than the overlay layers. (Fig. 3: User feedback is transmitted in step 320 [0049].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ganschow combined with Smolic by a control channel configured to provide two-way communication between the app and the augmented reality generation system, wherein the two-way communication includes data other than the overlay layers, as taught by Gibbon, for the benefit of improving the overlay content.



Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425